EXAMINER'S AMENDMENT


Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 



2.	An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



3.	Authorization of this Examiner's amendment was given in a telephone interview with Ms. Jae Shrader on August 12, 2022.




4.	The Claims have been amended as follows: 

1.	(Currently Amended)  A non-naturally occurring microbial organism comprising:
(a) 	a methanol metabolic pathway (MMP), wherein said non-naturally occurring microbial organism comprises at least one exogenous nucleic acid encoding a MMP enzyme expressed in a sufficient amount 
(i) 	a methanol dehydrogenase (EM9) from bacteria 
(ii)	an EM9 from bacteria and a formaldehyde activating enzyme (EM10), or
(iii)	a methanol methyltransferase (EM1) and a methylenetetrahydrofolate reductase (EM2), and
wherein EM9 converts methanol to formaldehyde,
wherein EM10 converts formaldehyde to methylene- tetrahydrofolate (THF),
wherein EM1 converts methanol to methyl-THF, and 
wherein EM2 converts methyl-THF to methylene-THF; 
(b) 	a succinate pathway (SucP); and
(c)	a formaldehyde assimilation pathway (FAP), 
wherein said non-naturally occurring microbial organism comprises at least one exogenous nucleic acid encoding a FAP enzyme 
(i) 	a hexulose-6-phosphate synthase (EF1) and a 6-phospho-3-hexuloisomerase (EF2), or
(ii)	a dihydroxyacetone synthase (EF3) or a dihydroxyacetone kinase (EF4); 
wherein EF1 converts formaldehyde and D-ribulose-5-phosphate to hexulose-6-phosphate,
wherein EF2 converts hexulose-6-phosphate to fructose-6-phosphate,
wherein EF3 converts formaldehyde and xylulose-6-phosphate to dihydroxyacetone, and
wherein EF4 converts dihydroxyacetone to dihydroxyacetone-phosphate; and
wherein said non-naturally occurring microbial organism comprises an Escherichia coli or Saccharomyces cerevisiae. 

2.	(Currently Amended)  The non-naturally occurring microbial organism of claim 1, wherein said non-naturally occurring microbial organism comprises at least one nucleic acid encoding a SucP enzyme (SucPE) expressed in a sufficient amount to produce succinate, wherein said SucP comprises:
(a)	a phosphoenolpyruvate (PEP) carboxylase (ES1A) or a PEP carboxykinase (ES1B), a malate dehydrogenase (ES3), a fumarase (ES5), and a fumarate reductase (ES6); 
(b)	a pyruvate carboxylase (ES2)[[ ]], an ES3, an ES5, and an ES6; or 
(c)	a malic enzyme (ES4)[[ ]], an ES5, and an ES6; 
wherein ES1A and ES1B convert PEP to oxaloacetate, 
wherein ES2 converts pyruvate to oxaloacetate,
wherein ES3 converts oxaloacetate to malate,
wherein ES4 converts pyruvate to malate,
wherein ES5 converts malate to fumarate, and
wherein ES6 converts fumarate to succinate[[;]]




3.	(Currently Amended)  The non-naturally occurring microbial organism of claim 1, wherein:
(a) 	said MMP comprises:
(i)	an EM9 from bacteria, a methylenetetrahydrofolate dehydrogenase (EM3), a methenyltetrahydrofolate cyclohydrolase (EM4), and a formyltetrahydrofolate deformylase (EM5); 
(ii)	an EM9 from bacteria, an EM3, an EM4, and a formyltetrahydrofolate synthetase (EM6); 
(iii)	an EM9 from bacteria and a formaldehyde dehydrogenase (EM11); 
(iv)	an EM9 from bacteria, a S-(hydroxymethyl)glutathione synthase (EM12), a glutathione-dependent formaldehyde dehydrogenase (EM13), and a S-formylglutathione hydrolase (EM14); 
(v)	an EM9 from bacteria, an EM13, and an EM14;
(vi)	an EM9 from bacteria, an EM10, an EM3, an EM4, and an EM5; 
(vii)	an EM9 from bacteria, an EM10, an EM3, an EM4, and an EM6; 
(viii)	an EM1, an EM2, an EM3, an EM4, and an EM5; or 
(ix)	an EM1, an EM2, an EM3, an EM4 and an EM6;

wherein EM3 converts methylene-THF to methenyl-THF, 
wherein EM4 converts methenyl-THF to formyl-THF, 
wherein EM5 and EM6 convert formyl-THF to formate, 

wherein EM11 converts formaldehyde to formate, 
wherein EM12 converts formaldehyde to S-hydroxymethylglutathione,
wherein EM13 converts S-hydroxymethylglutathione to S-formylglutathione, and
wherein EM14 converts S-formylglutathione to formate[[,]] 





4.	(Canceled).  

5.	(Currently Amended)  The non-naturally occurring microbial organism of claim 1, wherein:



FAP enzyme.

6.	(Previously presented)  The non-naturally occurring microbial organism of claim 1, wherein:
(a)	said at least one exogenous nucleic acid is a heterologous nucleic acid; and/or
(b)	said non-naturally occurring microbial organism is in a substantially anaerobic culture medium.

7.	(Canceled).  

8.	(Currently Amended) A method for producing succinate, comprising: 
culturing the non-naturally occurring microbial organism of claim 1 under conditions and for a sufficient period of time to produce succinate. 

Claims 9-22.	(Canceled)  

23.	(Previously presented)  The method of claim 8, wherein said method further comprises separating said succinate from other components in said culture.

24.	(Currently Amended)  The method of claim 23, wherein said separating [[ion]]  comprises extraction, continuous liquid-liquid extraction, pervaporation, membrane filtration, membrane separation, reverse osmosis, electrodialysis, distillation, crystallization, centrifugation, extractive filtration, ion exchange chromatography, size exclusion chromatography, adsorption chromatography, or ultrafiltration. 

25.	(Currently Amended)  The method of claim 8, wherein said culturing is in a culture medium comprising glucose.

26.	(Previously presented)  The non-naturally occurring microbial organism of claim 1, wherein said non-naturally occurring microbial organism is Saccharomyces cerevisiae and is Crabtree positive.
 
27.	(Previously presented)  The non-naturally occurring microbial organism of claim 1, wherein said MMP comprises an EM9 from bacteria. 

28.	(Previously presented)  The non-naturally occurring microbial organism of claim 1, wherein said MMP comprises an EM9 from bacteria and EM10.

29.	(Previously presented)  The non-naturally occurring microbial organism of claim 1, wherein said MMP comprises an EM1 and an EM2. 

30.	(Previously presented)  The non-naturally occurring microbial organism of claim 1, wherein said FAP comprises an EF1 and an EF2.

31.	(Previously presented)  The non-naturally occurring microbial organism of claim 1, wherein said FAP comprises an EF3 or an EF4.

32.	(New)  The non-naturally occurring microbial organism of claim 2, wherein said non-naturally occurring microbial organism comprises one, two, three, or four nucleic acids, each encoding a SucPE.

33.	(New)  The non-naturally occurring microbial organism of claim 2, wherein said at least one nucleic acid encoding a succinate enzyme is an exogenous or heterologous nucleic acid.

34.	(New)  The non-naturally occurring microbial organism of claim 3, wherein said MMP further comprises a formate dehydrogenase (EM8), a formate hydrogen lyase (EM15), or a hydrogenase (EM16); 
wherein EM8 converts formate to reducing equivalents, 
wherein EM15 converts formate to reducing equivalents, and
wherein EM16 converts hydrogen gas to reducing equivalents.

35.	(New)  The non-naturally occurring microbial organism of claim 3, wherein said non-naturally occurring microbial organism comprises two, three, four, five, six, or seven exogenous nucleic acids, each encoding a MMP enzyme.






EXAMINER'S COMMENTS

5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




	REASONS FOR ALLOWANCE	

6.	The following is an Examiner's statement of reasons for allowance:
The applicant has claimed “a non-naturally occurring microbial organism comprising a MMP, wherein said organism comprises at least one exogenous nucleic acid encoding MMP enzyme expressed  in sufficient amount for biosynthesis of succinate…;a succinate pathway; and a FAP…wherein said organism comprises at least one exogenous nucleic acid encoding a FAP enzyme… (see claim1). A search of commercial databases did not produce any prior art that suggests or teaches the above claimed invention. Thus, the claimed invention is novel and nonobvious over the prior art. 



 

CONCLUSION


7.	Claims 1-3, 5-6, 8 and 23-35 are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571-272-0957. The examiner can normally be reached on Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652